Citation Nr: 1214313	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  11-24 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a rating in excess of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from July 1950 to December 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In March 2012, the Veteran and his wife testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In its most recent supplemental statement of the case, dated in December 2011, the RO indicated that it reviewed treatment records in the claims file from the Eastern Colorado VA Health Care System for the period of August 4, 2011, to September 27, 2011, and electronically reviewed such VA treatment records dated from September 22, 2011, to November 21, 2011.  However, no VA records dated from September 22, 2011, to November 21, 2011, have been associated with the claims file, and such records are not available for review by the Board.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the case must be remanded for such VA treatment records dated from September 22, 2011, to November 21, 2011, to be associated with the claims file.  Also, in this regard, during his March 2012 Board personal hearing, the Veteran testified that he currently received VA treatment from a Vet Center and outpatient clinic in Colorado Springs.  Therefore, on remand, all current, pertinent records from such facilities should also be obtained and associated with the claims file.

Furthermore, the most recent VA examination in connection with the Veteran's claim for an increased rating is dated in June 2011.  A VA treatment record dated in July 2011 reflects that the Veteran requested, and received, an increase in his antidepressant medication, and that he was still having nightmares.  An August 2011 VA treatment record reflects that the Veteran's medication for depression was again increased, and that his medication for nightmares was also increased.

When a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination or other evidence or worsening.  VAOPGCPREC 11-95 (1995).  In this case, the record reflects that, since his June 2011 VA examination, the Veteran has complained of worsening of his psychiatric symptoms and has received increased medication as a result.  Thus, on remand, the Veteran should be afforded a new examination to determine the current severity of his service-connected PTSD.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain all outstanding VA medical records related to the Veteran's PTSD from the Eastern Colorado VA Health Care System, dated from September 22, 2011, to the present and all pertinent VA treatment records from any Vet Center or outpatient clinic in Colorado Springs.  All records and/or responses received should be associated with the claims file.  

2.  Schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of his PTSD.  The claims folder should be made available to the examiner in conjunction with the examination.  Any medically indicated special tests should be accomplished.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria, including providing a global assessment of functioning (GAF) score.

3.  After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



